DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 24th, 2022 has been entered.
 This action is in response to the amendments filed on Jan. 24th, 2022. A summary of this action:
Claims 1-8, 11-18, 21 have been presented for examination.
Claim 21 is newly added
Claims 1-4, 11-14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, “Development And Applications Of Production Optimization Techniques For Petroleum Fields”, 2003 in view of Kunz et al., “A New Equation of State for Natural Gases and Other Mixtures for the Gas and Liquid Regions and the Phase Equilibrium”, 2006, Dissertation zur Erlangung des Grades Doktor-Ingenieur and in further view of Boriyantoro et al., “AN INTEGRATED SINGLE-PHASE/TWO-PHASE HYDRODYNAMIC MODEL FOR PREDICTING THE FLUID FLOW BEHAVIOR OF GAS CONDENSATE IN PIPELINES”, PSIG 1994, Pennsylvania State University and in further view of Rossi et al., “Discussion on Integrating Monitoring Data into the Reservoir Management Process”, 2000 
Claims 5-8, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, “Development And Applications Of Production Optimization Techniques For Petroleum Fields”, 2003 in view of Kunz et al., “A New Equation of State for Natural Gases and Other Mixtures for the Gas and Liquid Regions and the Phase Equilibrium”, 2006, Dissertation zur Erlangung des Grades Doktor-Ingenieur and in further view of Boriyantoro et al., “AN INTEGRATED SINGLE-PHASE/TWO-PHASE HYDRODYNAMIC MODEL FOR PREDICTING THE FLUID FLOW BEHAVIOR OF GAS CONDENSATE IN PIPELINES”, PSIG 1994, Pennsylvania State University and in further view of Rossi et al., “Discussion on Integrating Monitoring Data into the Reservoir Management Process”, 2000  and in further view of Almehaideb et al., “Improved K-value correlation for UAE crude oil components at high pressures using PVT laboratory data”, 2003
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the § 103 Rejection
	The § 103 rejection is maintained, and has been clarified below. 

Applicant submits (Remarks, page 7-8): “Claim 1 is an independent claim from which claims 2-4 depend. Regarding independent claim 1, the Office Action argues, "Wang teaches ... constant flow composition [flow rates are conserved at the nodal connections, i.e., compositions change at connections]." (Office Action, pages 7-10). However, applicant asserts one of ordinary skill in the art will appreciate the difference between "flow composition" and "flow rate."...Additionally, the Specification recites, "each inlet connections may carry same composition or a different composition." (Specification, para. [0023]). Therefore, Wang defines "flow rate" as a quantitative property, whereas "composition" from independent claim 1 is defined as qualitative property. The "flow composition" of independent claim 1 is variant to "flow rate."”

Examiner’s Response:
	The Examiner respectfully disagrees.
	To clarify on Wang, see Wang § 3.3.3, table 3.1 - § 3.3.3 teaches: “...Under certain conditions, for upwards two-phase flow, at low flow rates, increasing the flow rate decreases the pressure drop across a pipe. Beyond a certain critical flow rate, increasing the flow rate increases the pressure drop across the pipe...Table 3.1 presents the problem data used to generate Figure 3.1.” Table 3.1 provides “Gas Oil Ratio 1000 SCF [standard cubic feet]/STB [stock tank barrel] Water Oil Ratio 0.6” – which is an example of a constant flow composition, by ratios, of the flow in a pipe section of the network. 
			
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, “Development And Applications Of Production Optimization Techniques For Petroleum Fields”, 2003 in view of Kunz et al., “A New Equation of State for Natural Gases and Other Mixtures for the Gas and Liquid Regions and the Phase Equilibrium”, 2006, Dissertation zur Erlangung des Grades Doktor-Ingenieur and in further view of Boriyantoro et al., “AN INTEGRATED SINGLE-PHASE/TWO-PHASE HYDRODYNAMIC MODEL FOR PREDICTING THE FLUID FLOW BEHAVIOR OF GAS CONDENSATE IN PIPELINES”, PSIG 1994, Pennsylvania State University and in further view of Rossi et al., “Discussion on Integrating Monitoring Data into the Reservoir Management Process”, 2000 


Regarding Claim 1.
Wang teaches:
	A method (Wang, abstract, teaches an “optimization” method [computer implemented, e.g. see the abstract which discusses algorithms being “computationally efficient”] wherein the optimization method couples “models for multiphase fluid flow in reservoirs and surface pipeline networks through a commercial reservoir simulator.”) that comprises:
	modeling a fluid flow network, the modeled fluid flow network having a surface pipeline network connected between a plurality of well perforation nodes and a common outlet or inlet (Wang, see abstract as cited above, there is a model of a “surface pipeline network”, see chapter 3 for details – e.g., section 3.5 figure 3.2 provides an example of a “simple gathering system” [fluid flow network having a surface pipeline, see section 3.7 ¶ 2 for clarification] wherein as per figure 3.2 and figure 3.4 [another example in section 3.7] the flow network connects a plurality of “wells” including perforation nodes to a common outlet for “gathering”, in regards to coupling with a reservoir simulation see chapter 8 which provides a variety of techniques that are taught);
	generating a plurality of two-phase [flows] for the modeled fluid flow network...and corresponds to a section of the modeled fluid flow network with a constant flow composition ...(Wang, page 23, last paragraph teaches: “In this study, we consider gathering systems with tree-like structures. The gathering system can include such components as wells, tubing strings, chokes, and pipes. The fluids in the system can include oil, gas, and water phases... [example of having multiple flow phases]” then see section 3.3.1 which teaches that “Given a flow rate and the pressure at one end of a pipe, the pressure loss (or gain) in the pipe can be computed by integrating the pressure gradient along the pipe. Consider gas/liquid two-phase flow in a pipe without perforations, the total pressure gradients along the pipe can be decomposed into three parts...” – i.e. the fluid flow network has a plurality of sections with “two-phase flow” in the network
	as to a section of the network having a constant flow composition: see Wang § 3.3.3 and table 3.1, which provides a listing of “problem data” for an example “pipe” in the fluid flow network of Wang, wherein this pipe has a constant value for a “Gas Oil Ratio” and a second value for a “Water Oil ratio”, i.e. this pipe has a constant flow composition as set by these ratios; also see § 3.4 for the Choke model in the gathering system wherein this is based on “Rs is the solution gas-oil ratio, and GLR is the gas liquid ratio.” (page 31) as a second example of the choke sections in the network having a constant flow composition)
	determining phase equilibrium information for the modeled fluid flow network... (Wang, page 32, last paragraph to page 33: “The multiphase flow in a gathering system is described by mass conservation and Kirchoff’s law. The mass conservation requires that every node should have zero net flow rate unless it is a boundary node...We choose the oil rates of wells as the independent variables and demonstrate how to construct the governing equations for multiphase flow in the system of this example problem. Given the oil rate of a well, we obtain the water and gas flow rates of that well using appropriate well models. Because the gathering system has a tree-like structure and the fluid flows from the bottom up through the production tree, according to mass conservation, the flow rate in every node can be determined by summing up all the flow streams entering that node:..” – i.e., at every node the phase equilibrium is determined for the node – to clarify, page 6, ¶ 1: “The challenges lie in predicting the pressure drop across flow delivering devices, determining the phase splitting ratios at flow junctions, finding the mathematical solutions efficiently, and identifying the true physical solution from multiple mathematical solutions.”
	and applying the determined phase equilibrium information to production or simulation operations related to the modeled fluid flow network (Wang, chapter 6, section 6.1 teaches: “In some petroleum fields, a well or a flow line can have several potential output connections that join that well or flowline to different flowlines and facilities. Redirecting the well connections is an effective way to debottleneck the production system. The problem of well connection optimization is to identify the best set of well connections that maximizes an operational objective. To achieve the best results, well connections often need to be optimized simultaneously with production rates and lift gas rates (and potentially other production operations). Thus, the production optimization problem addressed in this section involves maximizing a certain operational objective (such as to maximize the daily oil rate) by optimally allocating the production and lift gas rates and well connections subject to multiple flow rate and pressure constraints” – this is an example of applying the flow network results to production/simulation operations, also see chapter 7 for using it as part of a multi-objective optimization problem such as “maximizing the daily oil production, minimizing the production cost, and minimizing safety and environmental hazards.”, for clarification see pages 124-125 which provide an example and figure 8.1 – specifically the “perform well management operations” which applies operations to the well/network based on the “previous time step”, see section 8.5 for various examples, e.g. section 8.5.1 “Our job was to maximize the oil production by selecting appropriate well rates and well connections”) ;
adjusting a valve or pump of the fluid flow network based on the determined phase equilibrium information (Wang, page 89, teaches: “We can incorporate more decision variables into the optimization problem, such as pumps and subsurface chokes for multilateral and multi-segment wells.” – i.e. the optimization would have then included adjusting pumps based on the determined phase equilibrium information
 also see page 2, last paragraph – each of the wells are controlled by a “choke” [example of a valve] which is used for “adjusting production rates” (page 3, ¶ 4 clarifies “adjusting the production rates with chokes.” – these are part of page 124 the step “Perform well management routines” and “optimize production operation settings”, also this includes “gas lift” (instant specification, page 15, ¶3))
	and adjusting a production or reservoir simulation based on the determined phase equilibrium information (Wang, chapters 6-7 as cited above teaches optimizing the production – this optimization is an example of a production simulation, as it is simulating the production to optimize it, wherein optimization adjusts the production simulation
 also see chapter 8, teaches “coupling” the flow model/”network simulator” to a “reservoir simulation” such as by integrating and/or interfacing with a reservoir simulator – these both apply the results of the flow network, including the phase equilibrium information, to a reservoir simulation, e.g. see section 8.2.2 algorithm 8.1 – “This procedure combines the system of equations for the reservoir model and the network model and solves them simultaneously using the Newton-Raphson method.” wherein this is: “Solve linearized system of equations for the full field model. Linearize and solve the flow equations in the reservoir, wellbores, and the surface pipeline system to obtain an estimate of the primary variables. 2. Update reservoir conditions. Update pressure, saturations, and component compositions in reservoir gridblocks using the solution from Step 1 and the secondary equations.” – i.e. a reservoir simulated is updated based on the determined phase equilibrium information from the “surface pipeline system” simulation 
also see algorithm 8.2 – this solves the “network” first then the “reservoir model” and repeats [each iteration in these adjusts the reservoir simulation based on the results from the flow model], similar with algorithm 8.3,)

	Wang does not explicitly teach:
inputting monitored or collected system parameters into the modeled fluid flow network, wherein the monitored or collected system parameters come from more than one distributed sensor disposed within the fluid flow network;
generating a plurality of two-phase envelopes for the modeled fluid flow network, wherein each two-phase envelope comprises:
at least one or more interpolated values and corresponds to a section of the modeled fluid flow network with a constant flow composition and wherein interpolated values are determined as a function of temperature and pressure 
a boundary between single-phase and two-phase states for a given multicomponent composition as a function of temperature and pressure; and
a phase adjustment path;
determining phase equilibrium information for the modeled fluid flow network based at least in part on the generated two-phase envelopes;


Kunz teaches:
generating a plurality of two-phase envelopes for the modeled fluid flow network, wherein each two-phase envelope comprises: at least one or more interpolated values and corresponds to a section of the modeled fluid flow network with a constant flow composition and wherein interpolated values are determined as a function of temperature and pressure (Kunz, introduction, teaches a project “that is suitable for all technical applications using natural gases and other mixtures consisting of natural gas components” [e.g., oil and natural gas], then see pages 141-144 section “Constructing the phase envelope” which teaches constructing/generating phase envelopes [such as for two-phase flow] in which “The approximation by a third degree polynomial enables the calculation of very accurate interpolations of the points on the phase boundary [has at least one or more interpolated values] as well as accurate extrapolations for initial estimates for the subsequent points to be calculated” and then teaches that in generating “the entire phase boundary” there are iterations so that “The entire phase envelope can be traced in this manner without problems in passing critical points or the pressure and temperature extrema, which are found from the interpolation polynomials according to Eq. (7.134) based on the calculation of circumjacent points. Interpolated points are usually accurate to ≤(0.01 – 0.02) K and ≤(0.001 – 0.002) MPa” – the Examiner clarifies this is part of a “Pressure-based Phase Envelope Algorithm” (see title of section 7.7.1, and that Kunz section 7.7.2 also teaches a “volume-based” in which “A similar procedure as described in the previous section can be pursued by an alternative phase envelope algorithm.”, in summary Kunz teaches interpolating/extrapolating values to generate phase envelopes for multi-phase flows, including two-phase flows – these values are a function of pressure and temperature, e.g. see figures 7.1 and 7.2 which show the phase envelope is a function of temperature and pressure, wherein the technique taught in Kunz teaches determining several points for a phase envelope, and then “for the following points...” (page 142, last paragraph) the values are approximated by interpolation and/or extrapolation)
a boundary between single-phase and two-phase states for a given multicomponent composition as a function of temperature and pressure; and (Kunz, as cited above teaches that the interpolation is for the “boundary” of the phase envelope, i.e. this is the boundary between single-phase and two-phase states as a function of pressure and temperature (see figures 7.1 and 7.2) – in regards to the component se Kunz page 143 equation 7.134 – the “I” is used to indicate which component – see footnote 56 on page 140 “any component i;” for clarification, see § 7.71 as cited above for more clarification – this is for an “overall mixture composition” [mixture composition is multi-component of i components]
determining phase equilibrium information for the modeled fluid flow network based at least in part on the generated two-phase envelopes (Kunz, section 7.7, teaches performing “phase equilibrium calculations”, e.g. see page 7.7 ¶ 2 which provides examples of determining “equilibrium” information for various phases based on the “phase envelope results” – clarify “The principles used for calculating phase boundaries for the two-phase region can easily be extended to enable the calculation of the phase boundaries of three-phase regions (such as a three-phase bubble line where a light and a heavy liquid phase are in equilibrium with an incipient vapour phase, or a vapour-liquid-liquid three-phase boundary where one of the two liquid phases is the incipient phase) by introducing an additional set of K-factors and a phase fraction for the phase split between the two present phases as new variables [see Michelsen (1986) and Pedersen et al. (1996)].”, i.e. the phase envelopes are used to determine equilibrium information for “two-phase region” and an extension is also taught for “three phase”);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang on a system for simulating multi-phase flow through a flow network and coupling the simulating with a reservoir simulation and providing for optimization of production operations with the teachings from Kunz on technique for performing multi-phase modeling of flows which include natural gas. The motivation to combine would have been that “...Currently, there are not any equations of state for natural gases that are appropriate for all of the exemplified applications and that satisfy the demands concerning the accuracy in the description of thermodynamic properties over the entire fluid region....Based on this new mixture model, robust and efficient calculation routines were developed in this work, supported by the European natural gas companies mentioned above, enabling the “blind” calculation of the thermodynamic properties in the different fluid regions and also allowing for extensive VLE calculations for any binary and multi-component mixture of the considered components and at arbitrary mixture conditions.” 

Wang, as taken in combination with Kunz above, does not explicitly teach (emphasis for elements not taught):
inputting monitored or collected system parameters into the modeled fluid flow network, wherein the monitored or collected system parameters come from more than one distributed sensor disposed within the fluid flow network;
a phase adjustment path;

Boriyantoro teaches:
a phase adjustment path;  (Boriyantoro, abstract, teaches a method for determining phase transitions “for fluid flow in pipes” in order to “predict the flow behavior”, then see page 7, section “Effect of Flow Rate on the Phase Transition Location” which teaches that “As the flow rate affects the pressure and temperature changes, the flow rate also affects the location where phase transition begins. The pressure and temperature gradient affect the distance (from the pipe inlet) where the fluid's pressure and temperature conditions are equal to the dew point of the flowing fluid....Changes in both pressure and temperature yield such a path. When the path for each flow rate is superimposed upon the fluid phase envelope, Figure 7 or Figure 8 is obtained [example of a phase adjustment path]. (Figure 8 is an enlargement of Figure 7.) The path with the shortest distance to the fluid phase envelope has the shortest single-phase distance in a pipe.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified by Kunz, on a system for a flow network model with multi-phase flow that has phase envelopes generated for each segment, e.g. pipe, with the teachings from Boriyantoro on using a “path” on the phase envelope, taken in combination with the pressure/temperature gradients of each section, to determine the flow regime(s) along each pipe. The motivation to combine would have been that the technique of Boriyantoro would have enabled the system to “be used for predicting where the fluid phase changes from single-phase to two-phase [in the pipe], or vice versa. In addition to predicting phase changes, the model can also predict the flow regime of fluid flow in pipe” (Boriyantoro, see the conclusion).

Wang, as taken in combination above, does not explicitly teach:
inputting monitored or collected system parameters into the modeled fluid flow network, wherein the monitored or collected system parameters come from more than one distributed sensor disposed within the fluid flow network;

Rossi teaches: 
inputting monitored or collected system parameters into the modeled fluid flow network, wherein the monitored or collected system parameters come from more than one distributed sensor disposed within the fluid flow network; (Rossi, abstract, teaches “Optimum management of oil and gas reservoirs is a continuous, iterative process which encompasses monitoring the reservoir, interpreting the monitoring data, and deciding from the results how best to continue reservoir development and executing those decisions” which includes “The reservoir management workflow similarly operates at multiple, parallel time-space scales. A “fast” workflow loop handles continuous well and surface network [i.e. the surface fluid flow network] data (e.g. pressure, temperature, and rate), using fast data handling and fast decision-making to optimize hydrocarbon delivery” and then see page 4 section “The Fast Loop Workflow Processes” ¶ 1-2: “High frequency monitoring data are gathered, quality-checked, and conditioned. Quality checking and data conditioning are crucial, particularly if subsequent field control activities are carried out in a semi-automated or automated manner. Moving down the left-hand “Well-Network” branch, the performance of the wells and the surface network are compared against the current operating plan and KPIs. The high-rate monitoring data are used to update numerical models for the wells and surface network. Table 1 lists a series of typical well and surface network numerical modeling analyses and activities that are carried out that this stage, driven by high-frequency monitoring data”
to clarify on a plurality of sensors disposed in the network – see page 2, col. 2, ¶ 2: “The first component is “Monitoring”, that is, acquisition of monitoring data of the type reviewed in Fig. 2.... Pipeline, reservoir and well sensors [plurality of sensors for the network, including for the pipelines and the wells] are often permanently installed, for example, pressure gauges and flowmeters installed in the well completion 8, geophones implanted in the sea bottom 13 or geophones or electrodes cemented behind casing12. Permanent installation of field sensors requires an up-front expenditure to cover equipment cost, but does not require repeated re-deployment and the associated problems of reproducing the sensor position between deployments...” 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified above on a system for production optimization for a fluid flow network wherein “The optimization system described in Section 8.3 can be used for reservoir development studies or for on-site real time production control and optimization” (Wang, § 8.5) with the teachings from Rossi on “Optimum management of oil and gas reservoirs” wherein this includes the “surface network data...to optimize hydrocarbon delivery” (Rossi, abstract). The motivation to combine would have been that “High frequency monitoring data are gathered, quality-checked, and conditioned. Quality checking and data conditioning are crucial, particularly if subsequent field control activities are carried out in a semi-automated or automated manner” (Rossi, page 4, col. 1, ¶ 2 as cited above), e.g., such as for “on-site real time production control and optimization” from Wang (Wang, as cited above in § 8.5). 

Regarding Claim 2.
Kunz teaches:
	The method of claim 1, wherein generating each two-phase envelope involves a saturation pressure calculation and extrapolating points along a curve using derivatives of pressure and temperature (Kunz, as cited above, page 143, ¶ 1 teaches that “extrapolations” are part of generating the envelope wherein page 142, last paragraph teaches this includes “The information of X and its derivatives with respect to S”... i.e. this includes extrapolating based on derivatives of temperature and pressure, i.e. Kunz is fitting a polynomial to the “phase boundary”, which includes taking “derivatives” of the phase boundary, and then using the polynomial [curve] to interpolate and extrapolate, and in regards to the saturation pressure – see section 7.7 which teaches a “determination of the saturation point”, e.g. page 142 “The initial saturation point then converges by taking a few steps using a successive substitution approach followed by a partial Newton’s method (neglecting composition derivatives) for final convergence”)

Regarding Claim 3.
Boriyantoro teaches:
	The method of claim 1, wherein determining the phase equilibrium information comprises identifying one-phase segments and two-phase segments of the modeled fluid flow network based on the generated two-phase envelopes (Boriyantoro, abstract, teaches a method for determining phase transitions “for fluid flow in pipes” in order to “predict the flow behavior”, then see page 7, section “Effect of Flow Rate on the Phase Transition Location” which teaches that “As the flow rate affects the pressure and temperature changes, the flow rate also affects the location where phase transition begins. The pressure and temperature gradient affect the distance (from the pipe inlet) where the fluid's pressure and temperature conditions are equal to the dew point of the flowing fluid.” – this causes a “path” to be created in which the “Changes in both pressure and temperature yield such a path.”, i.e. a phase adjustment path, “...When the path for each flow rate is superimposed upon the fluid phase envelope, Figure 7 or Figure 8 is obtained” – to clarify Boriyantoro is teaching using a “path” on a phase envelope (see figures 7-9) to determine the flow regime(s) in a pipe, including if it is single phase/two-phase – see figure 9 reproduced below, the path is given for a set flow rate and varies based on the pressure/temperature gradient in the pipe, i.e. this is used to determine the flow regimes of the pipe –see figure 5, it would have been obvious to apply this technique to every section (e.g., pipe) of the system of Wang and Kunz to identify the flow regime(s) of each pipe ). 

Regarding Claim 4.
Boriyantoro teaches:
	The method of claim 3, wherein said identifying one-phase segments and two-phase segments comprises determining  whether the phase adjustment path that varies as a function of temperature and pressure crosses into a respective two-phase envelope (Boriyantoro, see figures 7-9 as cited above along with the description – this is a “path” that varies as a function of pressure and temperature and identifies the flow regime depending on where it crosses the envelope)

Regarding Claim 11.
	Claim 11 is rejected under a similar rationale as claim 1 above. 

In addition, Wang teaches the limitation of: 
A system that comprises: a memory having a simulation program; 	and one or more processors coupled to the memory, wherein the simulation program, when executed, causes the one or more processors to: (Wang, page 141, ¶ 2: “One contribution of this study is that we developed optimization tools that can simultaneously optimize the production rate and the well connections...On an IBM RS6000 computer, the first run took 0.07 seconds, the second run took about 850 seconds (in the second run, the major portion of the computational time was spent on solving the network problem after each well reconnection)”, also see Wang, page 46, ¶ 2: “For this problem, on a Silicon Graphics Origin 200 computer with four 270 MHz CPUs and 2304MB of RAM, a typical network simulation costs about 470 ms of CPU time. The extra computational time required by the Jacobian method is about 40ms.”)

Regarding Claim 12.
	Claim 12 is rejected under a similar rationale as claim 2 above.

Regarding Claim 13
	Claim 13 is rejected under a similar rationale as claim 3 above. 

Regarding Claim 14.
	Claim 14 is rejected under a similar rationale as claim 4 above. 


Regarding Claim 21.
	Claim 21 is rejected under a similar rationale as claim 1 above.

	In addition, Wang teaches the limitation of: 
 	and generating a visual representation of the fluid flow network. (Wang, § 3.5 ¶ 1: “We considered a gathering system with a forest-like structure with multiple production trees. A production tree includes wells, links, and nodes. A well refers to a wellbore and its surrounding reservoir conditions (grid blocks in which the well is completed). Links refer to any device or facility across which pressure changes. A link can be a tubing string, a choke, or a pipeline. A node represents a flow junction or the terminal point of a link. The top of the production tree has a fixed pressure and usually represents an inlet to a separator.” – and see figure 3.2, which provides visual representation of the “example problem” fluid flow network of Wang – it would have been obvious to have had the computer of Wang generate such a visual representation as shown in figure 3.2 of Wang of the fluid flow network because this would have been “automating a manual activity” as per MPEP § 2144.04, e.g. using Wang’s computer to automate Wang’s activity of drawing figure 3.2 for the fluid network. See Wang figure 5.6 for additional example “Schematic illustrations of gathering systems”, as well as figure 3.4 of Wang for another example)


Claims 5-8, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, “Development And Applications Of Production Optimization Techniques For Petroleum Fields”, 2003 in view of Kunz et al., “A New Equation of State for Natural Gases and Other Mixtures for the Gas and Liquid Regions and the Phase Equilibrium”, 2006, Dissertation zur Erlangung des Grades Doktor-Ingenieur and in further view of Boriyantoro et al., “AN INTEGRATED SINGLE-PHASE/TWO-PHASE HYDRODYNAMIC MODEL FOR PREDICTING THE FLUID FLOW BEHAVIOR OF GAS CONDENSATE IN PIPELINES”, PSIG 1994, Pennsylvania State University and in further view of Rossi et al., “Discussion on Integrating Monitoring Data into the Reservoir Management Process”, 2000 and in further view of Almehaideb et al., “Improved K-value correlation for UAE crude oil components at high pressures using PVT laboratory data”, 2003

Regarding Claim 5.
Kunz teaches:
	The method of claim 3, further comprising determining interpolated K- values for at least one of the identified two-phase segments using the function of temperature and pressure (Kunz, page 132, last paragraph teaches that the technique in Kunz also uses “a two-phase pT flash algorithm (see section 7.6.2), which was developed and provided by Michelsen...”, i.e. Kunz is combined with  Michelsen, then see section 7.6 which teaches “The most important equilibrium calculation is probably the isothermal flash calculation” using the “Rachford-Rice equation” in order to determine the “equilibrium conditions (see also section 5.4.1)” which include “K-factors”, i.e. Kunz teaches determining K-values [factors] wherein section 7.6.2 teaches that initial K-factors are determined by “Wilson” technique and then the “Rachford-Rice equation” is applied, also see section 5.4.1 which provides clarification, specifically see “Initial Estimates” on pages 62-63 which teaches using the “Wilson K-factor expression” which determines the k-values as a function of temperature and pressure, and wherein “the available experimental data were used as initial estimates”, in other words k-values are determined for each of the “two-phase” segments using the Rachford-Rice approach based on “experimental data” and the “Wilson k-factor expression”)

Wang, as modified by Kunz and Boriyantoro above, does not explicitly teach:
	...determining interpolated K- values...

Almehaideb teaches:
...determining interpolated K- values... (Almehaideb, see § 3 on page 1059 – see equations 7-8, this teaches a “polynomial equation” to interpolate “K” values, i.e. § 4 ¶ 2: “These equations were used in this work in the reverse manner, i.e. to obtain extracted K-values using these equations with the experimental measurements of the above PVT parameters”, e.g. see figure 5 – figure 5 shows an example of the “polynomial” interpolation, see the abstract and introduction of Almehaideb for more clarification)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Wang, as modified above, on a system which performs flash calculations using the Rachford-Rice approach with the teachings from Almehaideb on a technique for determining k-Values by a regression curve. The motivation to combine would have been that the technique in Almehaideb provides a much more accurate estimate of k-values then the Wilson approach (see figures 2 and figure 5 of Almehaideb for a comparison), i.e. these are “within” a tolerance of “6.08% compared to 56.34% for the Wilson correlation” (section 7, # 4) – this would have provided a computationally fast and accurate measurement to determine k-values without performing the entire Rachford-Rice approach for the k-values that are within the accuracy threshold. 

Regarding Claim 6.
Almehaideb teaches:
	The method of claim 5, further comprising determining if the interpolated K-values are within a tolerance threshold (Almehaideb, section 7, # 4 teaches that the “accuracy of all correlations” is checked, i.e. Almehaideb teaches checking if the predicted/estimated k-Values are accurate, e.g. checking if they are within a tolerance threshold, e.g. “the proposed correlation to predict saturation pressures within an average of 6.08 % (example of a threshold, the values are “within” this))

Regarding Claim 7.
Almehaideb teaches:
	The method of claim 6, further comprising using the interpolated K-values with said determining phase equilibrium information in response to determining that the interpolated K- values are within the tolerance threshold. (Almehaideb, section I, ¶ 1 teaches that k-values are also known as “equilibrium ratios” [example of phase equilibrium information] – and Almehaideb, as cited above in section 7 # 4, teaches verifying the accuracy of the predictions, it would have been obvious that if the predictions/estimations are within the tolerance to using the predictions/estimations of k-values as part of the phase equilibrium information, as they are phase equilibrium ratios and “play a fundamental role” (introduction))

Regarding Claim 8.
Kunz, as taken in combination above, teaches: 
	The method of claim 6, further comprising performing a two-phase flash calculation in response to determining that the interpolated K-values are not within the tolerance threshold, and using results of the two-phase flash calculation with said determining phase equilibrium information wherein the two-phase flash calculation is performed using a Rachford-Rice procedure (Kunz, as cited above teaches using the Rachford-Rice approach to perform a “two-phase...flash algorithm” – it would have been obvious to use the full Rachford-Rice approach for when the estimated values of Almehaideb is not within the accuracy threshold, i.e. the Rachford-Rice approach provides a more accurate estimate, see  page 132, last paragraph teaches that the technique in Kunz also uses “a two-phase pT flash algorithm (see section 7.6.2), which was developed and provided by Michelsen...”, i.e. Kunz is combined with  Michelsen, then see section 7.6 which teaches “The most important equilibrium calculation is probably the isothermal flash calculation” using the “Rachford-Rice equation” in order to determine the “equilibrium conditions (see also section 5.4.1)” which include “K-factors”, i.e. Kunz teaches determining K-values [factors] wherein section 7.6.2 teaches that initial K-factors are determined by “Wilson” technique and then the “Rachford-Rice equation” is applied, also see section 5.4.1 which provides clarification, specifically see “Initial Estimates” on pages 62-63 which teaches using the “Wilson K-factor expression” which determines the k-values as a function of temperature and pressure, and wherein “the available experimental data were used as initial estimates”, in other words k-values are determined for each of the “two-phase” segments using the Rachford-Rice approach based on “experimental data” and the “Wilson k-factor expression”)

Regarding Claim 15.
	Claim 15 is rejected under a similar rationale as claim 5 above. 

Regarding Claim 16.
Almehaideb teaches:
	The system of claim 15, wherein the simulation program, when executed, further causes the one or more processors to determine if the interpolated K-values are within a quality threshold. (Almehaideb, section 7, # 4 teaches that the “accuracy of all correlations” is checked, i.e. Almehaideb teaches checking if the predicted/estimated k-Values are accurate, e.g. checking if they are within a tolerance/quality threshold, e.g. “the proposed correlation to predict saturation pressures within an average of 6.08 % (example of a threshold, the values are “within” this))

Regarding Claim 17.
Almehaideb teaches:
	The system of claim 16, wherein the simulation program, when executed, further causes the one or more processors to use the interpolated K-values to determine the phase equilibrium information in response to determining that the interpolated K-values are within the quality threshold. (Almehaideb, section I, ¶ 1 teaches that k-values are also known as “equilibrium ratios” [example of phase equilibrium information] – and Almehaideb, as cited above in section 7 # 4, teaches verifying the accuracy of the predictions, it would have been obvious that if the predictions/estimations are within the tolerance to using the predictions/estimations of k-values as part of the phase equilibrium information, as they are phase equilibrium ratios and “play a fundamental role” (introduction))

Regarding Claim 18.
	Claim 18 is rejected under a similar rationale as claim 8 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moorwood, WO 2014/027196 – see page 4, ¶2: “A practical approach is to use a rigorous method (e.g. based on an accepted thermodynamic model) to calculate the phase equilibrium and hence the K-values at a small number of points, and then to regress the K-values explicitly for use in Equations 2, 3 and 4. Put another way, the 10 method consists of interpolating between a small number of rigorous phase equilibrium calculations.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147